Citation Nr: 0703636	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a right 
shoulder disorder and emphysema and found that new and 
material evidence had not been presented to reopen claims for 
service connection for a gastrointestinal disorder and a 
bilateral knee disorder.  In November 2003, the veteran 
withdrew his claims for service connection for a right 
shoulder disorder and emphysema.  See 38 C.F.R. § 20.204.  In 
May 2005, the Board reopened and remanded the claims for 
service connection for a gastrointestinal disorder and a 
bilateral knee disorder for additional development and due 
process concerns.  In April 2006, the RO granted service 
connection for left and right retropatellae femoral syndrome.

In November 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDING OF FACT

A gastrointestinal disorder did not have its onset during 
active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
gastrointestinal disorder have not been met.  38 U.S.C.A. 
§§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO, which would include that in his possession.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In January 2005, an additional letter was sent.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in April 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in January 2006.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder.  

The service medical records reveal that the veteran sought 
treatment in May 1989 for nausea and vomiting for two 
consecutive days and stated that he coughed up blood on the 
second day.  He also reported constipation.  The assessment 
was viral illness.  

In September 1990, the veteran sought treatment for vomiting 
for seven consecutive days.  He also reported melena.  He was 
prescribed Zantac and Mylanta to help with the epigastric 
discomfort.  The assessment was rule out peptic ulcer disease 
(PUD).  On follow up evaluation in October 1990, the veteran 
reported that the Zantac helped alleviate the symptoms.  Two 
days after discontinuing Zantac, he experienced nausea.  The 
physician resumed the veteran on the Zantac and Mylanta 
regime.  The veteran returned a few weeks later for a follow 
up and an upper gastrointestinal series, which was normal.  
He was diagnosed as having dyspepsia and continued using 
Mylanta as needed.  

The veteran complained of pain in his abdomen in April 1991.  
An abdominal series was negative.  The assessment was 
probable muscle spasm.

On separation examination in July 1992, the veteran gave a 
history of frequent indigestion and stomach or intestinal 
trouble.  He denied any knee problems.  It was noted that he 
had dyspepsia treated with Zantac.  Clinical evaluation was 
normal concerning the abdomen and knees.  

Following service, the veteran was afforded a VA examination 
in May 1993.  He reported stomach problems since his 
separation from service and that he had been learning to live 
with the condition by taking Rolaids and Maalox.  The 
examiner diagnosed functional symptoms of recurrent vomiting, 
with insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof.

The veteran received private medical treatment for his 
gastrointestinal disorder.  In a March 1999 upper 
gastrointestinal series (UGI) report, conducted by Dr. 
Oswaldo Cajas, a private physician, the veteran was found to 
have gastroesophageal reflux.  In a letter dated in March 
2000, Dr. Cajas stated that the veteran was currently under 
his care for gastritis and that he first treated the veteran 
in March 1999.  With respect to the veteran's diagnosis of 
dyspepsia in service, Dr. Cajas stated that dyspepsia is a 
general diagnosis that forms part of several gastrointestinal 
disorders, among them gastroesophageal reflux.

The veteran also received VA medical treatment from August 
2000 to December 2002.  In pertinent part, the records showed 
that the veteran was treated for recurrent dyspepsia 
symptoms, rectal bleeding, constipation, and diarrhea.  His 
history of gastroesophageal reflux was noted.  The veteran 
was diagnosed as having gastroesophageal reflux and lower 
gastrointestinal bleed.  In December 2002, he underwent an 
esophagogastroduodenoscopy, which showed a hiatal hernia of 
the sliding type and mild inflammatory changes in the distal 
esophagus, most likely secondary to reflux grade 1 
esophagitis.  

In January 2006, the veteran was afforded a VA examination.  
The claims file was reviewed.  Diagnostic testing revealed 
sliding hiatal hernia, no evidence of esophagitis, normal 
upper gastrointestinal series, marked thickening of mucosal 
folds of the stomach, and presence of duodentitis.  The 
examiner opined that the veteran's current gastrointestinal 
disorder was less likely than not related to or had its onset 
in service.  The examiner based this opinion on evidence in 
the claims file, specifically that it was not until 2003 when 
an upper gastrointestinal series showed any abnormalities, 
which correlated with an episode of pancreatitis.  
Furthermore, the examiner opined that the symptoms 
experienced in service were due to the functional dyspepsia 
that the veteran was diagnosed as having and were not related 
to his current gastroesophageal reflux as he did not complain 
of heartburn or regurgitation of acid.  Furthermore, the 
examiner stated that the veteran's gastroesophageal reflux 
was most likely secondary to his hiatal hernia, which he did 
not have during service.  

There is no competent medical evidence of record showing that 
the veteran's current gastrointestinal disorder had its onset 
during active service or is related to any in-service disease 
or injury.  Although the veteran experienced symptoms such as 
nausea and vomiting and was diagnosed as having dyspepsia in 
service, the VA examiner specifically opined that this was 
not related to his current gastrointestinal disorder.  The VA 
examiner provided a definitive opinion that the veteran's 
current disability was not related to active service.  The 
examiner also provided rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
gastrointestinal disorder to service, and the medical 
evidence of record does not otherwise demonstrate it is 
related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for gastrointestinal disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.


ORDER

Service connection for gastrointestinal disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


